- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH July, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): 2Q10 Results Release Schedule São Paulo,July 12, 2010  TAM S.A. (BOVESPA: TAMM4, NYSE:TAM) We will release our results for the second quarter 2010 (2Q10) on August 10, 2010. The information will be available onour website: www.tam.com.br/ir , through the CVM (Comissão de Valores Mobiliários) and SEC (Securities and Exchange Commission) before the market. The conference calls in Portuguese and English will be August10 at 10:00 am and 11:30 am (Eastern Time) , respectively. Conference Calls Portuguese August 10, 2010 11:00 am (Brazil time) 10:00 am (US EDT) Phone: 0800 891-5822 (Calls from Brazil) Phone: + 1 857.350.1605 (For calls made from abroad) Password: Replay: +1 617-801-6888 Available from Aug/10/2010 until Aug/17/2010 Code: 28431123 English August 10, 2010 12:30 pm (Brazil time) 11:30 am (US EDT) Phone: +1 617.213.8893 Password: 92645223 Replay: +1 617-801-6888 Available from Aug/10/2010 until Aug/17/2010 Code: 17660526 Investors and analysts local meeting - APIMEC-SP  SAVE THE DATE We would like to invite our analysts and investors to participate at our quarterly local meeting (APIMEC-SP) for the second quarter of 2010 results presentation. The meeting will be held in São Paulo on August 17, 2010, at 9:00 am (São Paulo time). Investor Relations: Phone: (55) (11) 5582-9715 Fax: (55) (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Media Relations www.tam.com.br www.taminforma.com.br MVL Comunicação Phone: (55) (11) 3594-0328 equipetam@mvl.com.br About TAM ( www.tam.com.br ) We are a member of the Star Alliance, have been leaders in the Brazilian domestic market since 2003 and as of May 2010, we held a 40.9% domestic market share and an 87.9% international market share. We operate regular flights to 44 destinations throughout Brazil and we serve 88 different Brazilian cities through our regional alliances. Operations abroad include flights to 18 destinations in the United States, Europe and South America, including the following cities: New York, Miami and Orlando (USA), Paris (France), London (England), Milan (Italy), Frankfurt (Germany), Madrid (Spain), Buenos Aires (Argentina), La Paz, Cochabamba and Santa Cruz de la Sierra (Bolivia), Santiago (Chile), Asuncion and Ciudad del Este (Paraguay), Montevideo (Uruguay), Caracas (Venezuela) and Lima (Peru). We have code-share agreements that allow us to offer seats on flights with several international airlines, enabling our passengers to travel to 78 additional destinations in the U.S., Europe and South America. Further, the Star Alliance offers flights to 1,167 airports in 181 countries. We were the first Brazilian airline company to launch a loyalty program. Currently, our program, the TAM Loyalty Program, has over 6.9 million subscribers and has awarded more than 10.6 million airline tickets. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 14, 2010 TAM S.A. By: /
